Citation Nr: 0502056	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a skin disorder, to include acne and/or 
chloracne.

2.  Entitlement to service connection for a skin disorder, to 
include acne and chloracne, either on a direct basis or due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.  He served in the Republic of Vietnam during 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  In a June 1988 rating decision the RO denied a claim for 
service connection for residuals of exposure to Agent Orange, 
including acne lesions and chloracne.

2.  Evidence added to the record since the June 1988 rating 
decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration; 
the new evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  Acne began while the veteran was in the military and has 
been continuously symptomatic since his release from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a skin disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  Acne was incurred in military service.  38 U.S.C.A. §§ 
1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of 
the favorable determination to reopen and grant this claim, 
the Board finds that there is no need to discuss VA's 
compliance with the requirements of the VCAA.

Under governing statutory and regulatory criteria, service 
connection may be granted for disability resulting from 
injury suffered or disease contracted during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304. 

Service connection regulations.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  

Lay testimony is competent only when it regards symptoms of 
an injury or illness and only so long as it remains centered 
upon matters within the knowledge and personal observations 
of the witness.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Lay testimony may be competent to establish the existence of 
a disease if the disease is readily observable and can be 
identified by lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  In Savage, the Court held that in some 
circumstances, lay evidence may suffice to demonstrate the 
existence in service or in the presumption period of a 
chronic disease and such evidence does not have to be 
contemporaneous with the time period to which it refers, 
i.e., post-service evidence can establish existence of a 
chronic disease in service.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." 

Under the 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a), effective for claims filed on 
or after August 29, 2001.  Since the veteran's request to 
reopen his claim for service connection was received in June 
1999, this version of 38 C.F.R. § 3.156(a) does not apply in 
the veteran's case.

The veteran returned from Vietnam and was released from 
service in December 1969.  The service records are silent as 
to a chronic skin disorder.  The veteran applied for 
compensation for hearing loss in February 1970 and was 
accorded an examination in April 1970.  The report of this 
examination reflect that when the examiner questioned the 
veteran carefully about other symptoms, the veteran described 
a rash over his back which he reported began when he left 
Vietnam.  Examination revealed an acne type rash over both 
shoulders and on the upper thorax of the posterior aspect.  
Acne lesions over shoulders was diagnosed.

In December 1987, the veteran filed a claim for service 
connection for residuals of exposure to Agent Orange noting 
that he had chloracne all over his body.

A February 1988 VA examination report reflects that the 
veteran reported that a rash which he got in Vietnam had 
gotten worse.  Examination revealed mild dry acne of the 
face, dry patches on the posterior thoracic cage, active acne 
lesions on his shoulders and back, and other small papules 
and multiple hyperpigmented marks at the site of previous 
lesions.  The diagnosis was active acne, moderate activity.

By a June 1988 rating decision, service connection for 
residuals of exposure to Agent Orange was denied.  In making 
that determination the RO noted that there was no evidence of 
treatment in service for a skin disorder and that no evidence 
of chloracne was noted on recent examination.  The veteran 
was notified of that decision and did not appeal.  The 
determination subsequently became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1104 (2004).  

In August 1996, the veteran filed a claim to reopen his claim 
for service connection for, "acne over entire body caused by 
exposure to Agent Orange."

By rating action in September 1996, service connection for 
acne as a result of exposure to Agent Orange was denied.  In 
making that determination the RO noted that the scientific 
and medical evidence did not support the conclusion that acne 
was associated with herbicide exposure.  The RO also stated 
that, "This condition did not happen in military service, 
nor was it aggravated or caused by service."  

In June 1999, the veteran filed a claim for, "this rash I 
got in Vietnam."

In a September 1999 statement the veteran noted that he had a 
rash from 1969 to the present time.  It was on all parts of 
his body and was getting worse.  He saw Dr. Stallings in 
September 1999 and treated with Cephalexin.  He was scheduled 
to be seen in the VA clinic for his rash in October 1999.  

By rating action in October 1999, the RO found that new and 
material evidence to reopen a claim for acne was not 
submitted.  In making that determination the RO noted that 
the claim was considered previously based on a March 1988 VA 
examination.

The medical evidence of record includes VAMC medical 
treatment records since service which note a continued 
chronic skin disorder of the back and shoulders first noted 
in the April 1970 VA examination.  The records also include 
an October 2001 VAMC record noting folliculitis on the face 
and thorax.  The examiner noted he was being treated with 
doxycycline as well as erythromycin.

The evidence added to the claims file since the June 1988 
rating decision includes medical evidence of a chronic 
continuing skin disorder described as acne and folliculitis, 
as well as the veteran's statements.  In the opinion of the 
Board, the new evidence submitted in support of his claim 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence includes new medical evidence and treatment 
reports, as well as statements from the veteran regarding the 
onset of symptoms during service and the continuity of such 
symptoms since service.  The credibility of this evidence 
must be presumed for the purpose of deciding whether it is 
new and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  As this evidence was not of record at the time of 
the last final decision and as it addresses directly the 
basis for the prior denial of the veteran's claim, it is 
"new and material" and the claim must be reopened.

Based on the evidence above, the Board is of the opinion that 
entitlement to service connection for acne should be granted.  
The veteran has stated that he developed a skin rash during 
service in Vietnam.  In addition, a VA examination in April 
1970, within 4 months of the veteran's return from Vietnam 
and release from service, revealed active acne over the 
veteran's shoulders and back.  The medical records reveal 
that he has received continuous treatment for acne over the 
years.  Further, the October 2001 VAMC treatment records 
reveal continuous treatment for a current chronic skin 
disorder.  As such, there is a current chronic skin disorder 
which had been noted in a VA examination within 4 months of 
service, and the veteran has claimed that he developed this 
skin condition during service.

Because a skin disorder is readily observable, the veteran is 
competent to establish that he had a skin disorder in 
service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Additionally, the Board finds that his statements suffice to 
demonstrate not only the existence of such a disorder in 
service, but also continuity of symptomatology since service.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The VA 
examination shortly after service, coupled with the veteran's 
statements as to continuity of symptoms, is sufficient to 
establish a nexus between the skin disorder noted during 
service and the skin disorder identified on examination 
shortly after service.

The Board finds that, giving the veteran the benefit of the 
doubt, he is entitled to service connection for the skin 
disorder found on examination shortly after service, i.e., 
acne.  Therefore service connection for acne is granted. 


ORDER

The claim for entitlement to service connection for a skin 
disorder is reopened.

Service connection for acne is granted.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


